Citation Nr: 0010714	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  97 - 13 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date prior to September 15, 1994, 
for the grant of a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans











FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1952 to October 1954. 

2.  By decision of September 1996, the Board of Veterans' 
Appeals (Board) granted a permanent and total disability 
rating for pension purposes, effective September 15, 1994, 
and the veteran filed an appeal seeking an earlier effective 
date for that grant.

3.  By decision of March 17, 1999, the Board denied an 
effective date prior to September 15, 1994 for the grant of a 
permanent and total disability rating for pension purposes, 
and the veteran filed an appeal of that decision to the 
United States Court of Appeals for Veterans Claims (Court).  

4.  Thereafter, the Secretary advised the Court that the 
appellant died on July [redacted], 1999.

5.  On September 9, 1999, the Court ordered the appellant's 
representative, within 20 days of the date of that order, to 
show cause why the March 17, 1999, Board decision should not 
be vacated, but the appellant's representative failed to 
respond.  

6.  The death certificate shows that the veteran's death 
occurred on July [redacted], 1999, prior to the entry of the 
Court's judgment.

7.  By order of November 30, 1999, the Court vacated the 
Board decision of March 17, 1999, and dismissed the veteran's 
appeal for lack of jurisdiction.


CONCLUSIONS OF LAW

1.  Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim or to 
take further action.  38 U.S.C.A. § 7104(a) (West Supp. 
1999);  38 C.F.R. § 20.1302 (1999). 

2.  Pursuant to the order of the Court, dated November 30, 
1999, the Board decision of March 17, 1999, is hereby vacated 
and the appeal dismissed.  38 U.S.C.A. §§ 7104(a), 7252(a) 
(West Supp. 1999);  38 C.F.R. § 20.1302 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By decision of March 17, 1999, the Board denied an effective 
date prior to September 15, 1994 for the grant of a permanent 
and total disability rating for pension purposes, and the 
veteran filed an appeal of that decision to the United States 
Court of Appeals for Veterans Claims (Court).  Thereafter, 
the Secretary advised the Court that the appellant died on 
July [redacted], 1999.  On September 9, 1999, the Court ordered 
the appellant's representative, within 20 days of the date of 
that order, to show cause why the March 17, 1999, Board 
decision should not be vacated, but the appellant's 
representative failed to respond.  

The death certificate shows that the veteran's death occurred 
on July [redacted], 1999, prior to the entry of the Court's judgment.  
By order of November 30, 1999, the Court vacated the Board 
decision of March 17, 1999, and dismissed the veteran's 
appeal for lack of jurisdiction.  In that order, the Court 
noted that, as a matter of law, veterans' claims do not 
survive their deaths and that substitution of parties is not 
permissible.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  In 
addition, the Court held that the appropriate remedy was to 
vacate the Board decision from which the appeal was taken and 
to dismiss the appeal in order that the Board decision and 
the underlying RO decision will have no preclusive effect in 
the adjudication of any accrued benefits claims derived from 
the veteran's entitlements.  The Court's order also nullified 
the previous merits determination by the RO because that 
decision was subsumed in the Board decision (now vacated).  
See Yoma v. Brown,  8 Vet. App. 365, 368 (1995).  Because the 
appeal has become moot by virtue of the death of the veteran, 
it must be dismissed for lack of jurisdiction.  See  38 
U.S.C.A. § 7104(a) (West Supp. 1999);  38 C.F.R. § 20.1302 
(1999);  Landicho, 7 Vet. App. at 53-54.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).


ORDER

The March 17, 1999, decision of the Board is VACATED and the 
appeal is dismissed.



		
           F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

 



